DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a device including a sensor for measuring pH, at least one camera, transceiver, power source, and a reservoir, classified in A61B 5/004, with a cross-reference to A61B 5/0084, A61M 2205/3306, A61M 2205/3324, and A61B 5/4233;

II. 	Claims 13-16, drawn to a method for diagnosing an esophageal disorder, classified in A61B 5/4211, with a cross-reference to A61B 5/14539, A61B 5/4233;

III.	Claims 17-20, drawn to a method for treating a patient for an esophageal disorder, classified in A61M 5/1723, with a cross-reference to A61M 2205/3324.

The inventions are independent or distinct, each from the other because:
Invention II and III are related to invention I as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (i.e., a one-way test for distinctness).  See MPEP § 806.05(e).  In this case, the apparatus can be used to practice another and materially different method from invention II (such as invention III where it is used to treat).  The apparatus can additionally be used to practice another and materially different method from invention III (such as invention II where it is used in a diagnostic capacity without release of medicament).  Additionally, the apparatus can be used at an alternative diagnostic site, even though it is claimed as being intended for placement in the lower esophagus and is not specifically intended or designed for other diagnostic sites.  Further, the methods can be executed with other and materially different apparatuses, such as one that does not include alternate sensor(s) for enzyme detection as in claim 3, or one that does not include four cameras spaced at equal distances around an outer circumference as in claim 4, or one that does not include a movable arm or a biopsy arm as in claims 5 and 10, or one that does not include valve(s) as in claims 7 and 8.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventions II and III are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different modes of operation, functions, and effects and are mutually exclusive with respect to whether the outcome is diagnosis or whether the outcome is treatment.  Furthermore, while the inventions as claimed are capable of use together, they do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their divergent classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  the prior art applicable to one invention would not likely anticipate or render obvious another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101, 35 U.S.C. 112(f), 35 U.S.C. 112(a), or 35 U.S.C. 112(b).

With respect to items (a)-(c), the different classification signifies divergent subject matter and separate status within the art and necessitates different fields of search and employing different search queries and drawing the search to diverse inventive concepts.  While there is some overlap among the classification search, the field of search includes so many documents that it is imperative to limit by textual concepts.  With respect to item d), the prior art applicable to a method for treating or a method for diagnosing is not likely to apply to the structural configurations defined by invention I, nor is a method of treating likely to apply to a method of diagnosing.  

	An election of species is also required because the application discloses and/or includes claims drawn to the following patentably distinct species:

A. 	A valve permitting passage of material into the stomach, as 
detailed in [0039] (paragraph(s) as numbered in applicant’s 
pre-grant publication, US 2021/0113765);

B.	A one-way valve preventing “retrograde flow of stomach contents 
into the lower esophagus,” as detailed in [0063];

C. 	The valve shown in Fig. 7A;

D. 	The valve shown in Fig. 7B;

E.	The valve shown in Fig. 7C;

F.	The valve shown in Fig. 7D;

G.	The valve shown in Fig. 7E;

H.	The valve shown in Fig. 7F;

I.	The valve shown in Fig. 7G;

J.	The valve shown in Fig. 7H;

K.	The valve shown in Fig. 7I.

	The species are independent or distinct because they do not overlap in scope (i.e., are mutually exclusive) with respect to at least the valve configuration and/or function.  In addition, these species are not obvious variants of each other based on the current record.

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably distinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.

	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:		
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries according to their mutually exclusive structural or functional features);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

	Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive
unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing them to be obvious variants or
clearly admit on the record that this is the case. In either instance, if the examiner finds one of
the species unpatentable over the prior art, the evidence or admission may be used in a rejection
under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793